


 

Exhibit 10.18

 

January 1, 2004

 

Leslie Brown

THQ Inc.

27001 Agoura Road, Suite 325

Calabasas Hills, CA 91301

Fax: 818-871-7400

 

Re: Online License on the PlayStation®2 Console

 

Dear Leslie :

 

This Letter Agreement amends the PlayStation®2 CD-ROM/DVD-ROM Licensed Publisher
Agreement, effective as of April 1, 2000 (“PS2 LPA”) between Sony Computer
Entertainment America Inc. (“SCEA”) and THQ Inc. (“Company”).  This Letter
Agreement amends the PS2 LPA’s terms only to the extent of the terms and
conditions set forth in this Letter Agreement.  All other terms and conditions
of the PS2 LPA shall remain in full force and effect with respect to Online
Licensed Products (as defined below) and to other of Company’s Licensed
Products.  Capitalized terms used herein and not defined shall have the meanings
attributed to them in the PS2 LPA.  SCEA’s decision to grant this limited
license of online rights to Company does not constitute, nor shall it be
construed as, a waiver of any other provision of the PS2 LPA, nor does it
constitute nor shall it be construed as a waiver of the PS2 LPA regarding any
further events or circumstances.

 

The parties hereto agree as follows:

 

1.               Definitions.

 

a.               “Network Adaptor” means the Network Adaptor (Ethernet/modem)
for PlayStation 2), which connects the System to the Internet for Online
Gameplay through a dial-up or high speed (broadband) connection/Internet service
provider, or connects Systems through a local area network (“LAN”) environment.

 

b.              “Online Gameplay” means interaction integral to a game or
gameplay on a System that is connected to the Internet in some manner (including
but not limited to through usage of the Network Adaptor) and which allows an end
user to play other end users across the Internet or LAN environment.  “Online
Gameplay” shall exclude all services, sales other then the sale of Online
Gameplay Features to Company end-users, advertisements and promotions or the
ability to link to same, made available to end users across the Internet or a
LAN environment, unless expressly approved by SCEA.

 

c.               “Online Gameplay Features” means downloadable enhancements,
additions, patches, and updates, including but not limited to, characters,
scripts, levels, modifications and otherwise provided to users after sale of a
Unit of that Individual Online Licensed Product.  “Online Gameplay Features”
shall not be playable independent of the corresponding Online Licensed Product.

 

d.              “Online Licensed Product” means a Licensed Product as defined in
the PS2 LPA that incorporates Online Gameplay Features and that is designed to
allow Online Gameplay.

 

e.               “System” means the PlayStation®2 computer entertainment system.

 

CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

2.               License Grant for Online Licensed Products. SCEA grants to
Company, for the term of the PS2 LPA, within the Licensed Territory, under SCEA
Intellectual Property Rights owned, controlled or licensed by SCEA, a
non-exclusive, non-transferable license, without the right to sublicense (except
as specifically provided herein), to develop and publish Online Licensed
Products to end users.  The code and data comprising Online Gameplay Features
that Company makes available to end users for any specific Online Licensed
Product shall not exceed **** of the code and data comprising the associated
Licensed Product.  If Company desires to exceed the **** limitation set forth in
this section, Company and SCEA shall meet and discuss on an ad hoc basis.

 

3.               Format of Online Licensed Products. Online Licensed Products
shall be distributed to end users in the form of PlayStation® 2 Format Discs
only.  Subsequent to sale of the Online Licensed Product, associated Online
Gameplay Features may be distributed to end users pursuant to section 2 above
governing terms in the SourceBook 2.  SCEA reserves the right to insert serial
numbers on all PlayStation 2 Format Discs for security and authentication
purposes.

 

4.               Compatibility of Online Licensed Products. All Online Licensed
Products will support and be compatible with the Network Adaptor.  Company shall
be solely responsible for functionality and operational compatibility of Online
Licensed Products with any such third party peripheral, and SCEA shall have no
responsibility to test or review any such third party peripherals.  SCEA shall
further not be held responsible for any actual, incidental or consequential
damages that may result from possession, use or malfunction of such third party
peripherals when used with Online Licensed Products or the System.  If an Online
Licensed Product supports third party peripherals, SCEA may test or review some
or all of such third party peripherals its sole discretion, provided that
(i) any such testing or review by SCEA shall not obligate SCEA to test or review
other or any supported third party peripherals: (ii) any such testing or review
by SCEA shall not shift to SCEA any responsibility to ensure or assess third
party peripheral compatibility or require SCEA to report third party peripheral
incompatibilities; and (iii) if requested by SCEA, Company must provide to SCEA
a reasonable number of samples of any such third party peripheral products for
testing and review in a timely manner.  In the event that any third party
peripheral fails to perform to SCEA’s satisfaction, SCEA shall have the right to
require that Company remove applications that support the third party
peripheral.  Publisher shall not make Online Licensed Products playable on
platforms other than the System.

 

5.               Security and Authentication of Online Licensed Products.
Company shall utilize an authentication or authorization system to be provided,
licensed or identified by SCEA for all Online Licensed Products to authenticate
the veracity of PlayStation®2 hardware and software, including but not limited
to, Format Discs and Systems.

 

6.               Royalty on Online Licensed Products. The royalty for Online
Licensed Products as provided in the PS2 LPA for Licensed Products in addition
to a **** royalty on gross online-generated revenues, meaning **** given by end
users in exchange for Online Gameplay or Online Gameplay Features in conjunction
with any Online Licensed Product.

 

7.               Royalties on Indirect Revenues Related to Online Titles. In the
event that Company is permitted to charge a royalty, subscription fee or to be
paid any monetary consideration by third parties for activities related to
Online Gameplay of the Online Titles, including but not limited to

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

advertising placements or sales, product sales, promotions, and tournaments,
SCEA reserves the right to charge royalties with respect to such activities.

 

8.               Quality Standards for the Products. In addition to complying
with all quality assurance standards set forth in the LPA and the SourceBook 2,
Company shall comply with all quality assurance standards and guidelines
required by SCEA with respect to compatibility and Online Gameplay Features of
Online Licensed Products.  Company shall also comply with any and all labeling
requirements required by SCEA with respect to Online Licensed Products. 
Furthermore, any new versions of Online Licensed Products and all Advertising
Materials and Packaging relating to Online Licensed Products shall be subject to
SCEA’s prior written approval with respect to all quality and compatibility
features as set forth in the LPA, the SourceBook 2 or as determined by SCEA and
communicated to Company, prior to any release to end users.  Notwithstanding
anything to the contrary in the SourceBook 2, the review process relating to all
aspects of Online Licensed Products may take longer than stated in the
SourceBook 2 for Licensed Products, and SCEA will bear no responsibility for
delays relating to such approvals.

 

9.               Legal Compliance. All Online Licensed Products must include a
legal disclosure enumerating end user and privacy policies prior to allowing any
end users to access Online Gameplay or Online Gameplay Features for the first
time for a particular user or as otherwise required by law.  Company will inform
SCEA if personally identifying information will be collected from end users of
any Online Licensed Product, how it will be collected, and shall provide to
SCEA, for its review and approval, a legitimate business reason for collecting
such personally identifying information and a copy of Company’s privacy policy. 
Company shall adhere to all U.S. and applicable foreign laws relating to online
products, including but not limited to the Children’s Online Privacy Protection
Act (“COPPA”) rules and regulations in the gathering, handling and dissemination
of all user registration data from end users of the Online Licensed Product. 
Company will provide SCEA with a copy of its user agreement for Online Licensed
Products for SCEA’s review and approval.  Such user agreement shall either be
hard coded into the Online Licensed Product or available on the server hosting
the Online Licensed Product in such a way that a user must agree to it prior to
accessing the Online Gameplay or Online Gameplay Features for the first time, or
as required by law.  Such user agreement shall comply with the requirements for
user agreements set forth in the SourceBook2.

 

10.         Content and Vulgarity Filters. Each Online Licensed Product shall
contain reasonable content filters consistent with the rating of such Online
Licensed Product, which shall be subject to SCEA’s review and approval in its
sole discretion.

 

11.         Beta Tests of Online Licensed Products. Company shall comply with
SCEA guidelines relating to beta testing of Online Licensed Products including
but not limited to the terms contained in Sections 9 and 10 herein.  Company
shall advise SCEA of any public beta testing program relating to Online Licensed
Products prior to commencement of any such public beta testing program.  In
addition, prior to delivering an Online Licensed Product to beta testers,
Company shall provide SCEA with a copy of its beta testing agreement for SCEA’s
review and approval.  Such beta testing agreement must be agreed to by beta
testers prior to commencement of beta testing.  At SCEA’s sole discretion, SCEA
may, require Company to incorporate certain terms into Company’s beta testing
agreement for Online Licensed Products, which terms shall be incorporated into
Company’s beta testing agreement prior to delivery of Online Licensed Products
to beta testers.

 

12.         Cross Territory Capabilities. Company shall bear exclusively all
responsibility and liabilities for any features or capability of Online Licensed
Products related to cross-territory Online Gameplay. 

 

3

--------------------------------------------------------------------------------


Company shall indemnify and hold SCEA harmless for any claims, demands, losses,
liabilities, damages, expenses and costs which result from or are in connection
with any features or capability of the Online Licensed Product related to
cross-territory Online Gameplay.  Any cross-territory features or capabilities
must comply with the SourceBook 2.

 

13.         Maintenance of Online Servers. Company shall maintain servers that
support or host Online Licensed Products for at least twelve (12) months past
the last commercial shipment from the Designated Manufacturing Facility of any
Online Licensed Product except that for Demo or other promotional Online
Licensed Products, Company shall maintain servers that support or host such Demo
or promotional Online Licensed Products for at least six (6) months past the
last shipment of such Online Licensed Products from the Designated Manufacturing
Facility.  Company must also notify end users in a clear and conspicuous manner
of any permanent shut down to a server hosting or supporting an Online Licensed
Product no later than sixty (60) days prior to any shut down.

 

14.         Company Online Designee. Company shall appoint a dedicated contact
person for its Online Licensed Products, who shall act as a liaison between SCEA
and Company for all online matters relating to Company’s Online Licensed
Products.  Such designee shall also be responsible for making sure that all
terms and conditions relating to the online elements of the Online Licensed
Product are complied with and shall act as the Company contact for matters
related to the Online Licensed Product.  In the event that Company wishes to
appoint a new designee, it shall give SCEA written notice ten (10) days prior to
the change.

 

15.         Terminating Online Accounts. Company is responsible for policing its
own Online Licensed Products, including gameplay, chat, use of user names and
other naming devices, provided that Company shall not terminate any online
account of an end user by using the MAC ID, or serial number, or any Network
Adaptor or System.

 

16.         No Reverse Engineering. In addition to the provisions of section 4.1
of the PS2 LPA, Company shall not directly or indirectly disassemble, decrypt,
electronically scan, peel semiconductor components, decompile or otherwise
reverse engineer in any manner or attempt to reverse engineer the System or
Network Adaptor in order to determine machine identification or any online
component.  Company shall not use the machine ID in any manner.

 

17.         Confidentiality. Except as may be required by law, neither party
shall disclose to any third party the terms of this Letter Agreement or any
confidential information of the other party (with the exception of the
provisions of this paragraph at any time during the term of this Agreement and
for two (2) years after, without the prior written consent of the other party. 
The terms of the PS2 LPA shall apply to any such disclosure.

 

18.         LIMITATION OF LIABILITY. IN NO EVENT SHALL SCEA OR OTHER SCEA
AFFILIATES AND THEIR SUPPLIERS, OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS BE
LIABLE FOR LOSS OF PROFITS, OR ANY SPECIAL, PUNITIVE, INCIDENTAL, INDIRECT OR
CONSEQUENTIAL DAMAGES ARISING OUT OF, RELATING TO OR IN CONNECTION WITH THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION THE BREACH OF THIS AGREEMENT BY SCEA,
THE MANUFACTURE OF LICENSED OR ONLINE LICENSED PRODUCTS OR THE USE OF LICENSED
PRODUCTS, EXECUTABLE SOFTWARE, AUTHENTICATION SYSTEMS PROVIDED, LICENSED OR
INDENTIFIED BY SCEA AND/OR THE SYSTEM BY COMPANY OR ANY END-USER, WHETHER UNDER
THEORY OF

 

4

--------------------------------------------------------------------------------


 

CONTRACTS, TORT (INCLUDING NEGLIGENCE), INDEMNITY, PRODUCT LIABILITY OR
OTHERWISE.  IN NO EVENT SHALL SCEA’S LIABILITY ARISING UNDER, RELATING TO OR IN
CONNECTION WITH THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY LIABILITY FOR
DIRECT OR INDIRECT DAMAGES, EXCEED ****.  EXCEPT AS EXPRESSLY SET FORTH HEREIN,
NEITHER SCEA NOR ANY AFFILIATES OF SCEA, NOR ANY OF THEIR DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS SHALL BEAR ANY RISK OR HAVE ANY RESPONSIBILITY OR LIABILITY
OR ANY KIND TO COMPANY OR TO ANY THIRD PARTIES WITH RESPECT TO THE QUALITY,
OPERATION AND/OR PERFORMANCE OF ANY PORTION OF THE SONY MATERIALS, THE SYSTEM OR
ANY LICENSED PRODUCT. THIS SECTION SHALL SURVIVE ANY TERMINATION OF THIS
AGREEMENT.’

 

The parties hereto agree that the terms of this Letter Agreement are binding. 
This Letter Agreement shall constitute the entire agreement and understanding of
the parties relating to the subject matter hereof and supersedes all prior and
contemporaneous agreements, negotiations and understandings between the parties,
except as otherwise indicated with respect to he PS2 LPA, both oral and
written.  No waiver or modification of any provision of this Letter Agreement
shall be effective unless in writing and signed by both parties.  This Letter
Agreement may be executed in counterparts, each of which shall be deemed an
original, and any and all of which together shall constitute one and the same
instrument.  This Letter Agreement shall be governed by and construed in
accordance with the law of the State of California.  The parties hereby consent
to and submit to the non-exclusive jurisdiction of federal and state courts
located in the State of California as set forth in the PS2 LPA.

 

If you are in agreement with the above terms and conditions, please sign in the
space provided below and return an original to me to confirm that the foregoing
accurately summarizes our agreement regarding the license contained herein.

 

AGREED AND ACCEPTED:

 

SONY COMPUTER ENTERTAINMENT

 

THQ INC.

 

 

 

 

AMERICA INC.

 

 

 

 

 

 

 

 

By:

/s/ Andrew House

 

By:

/s/ James M. Kennedy

Name:

Andrew House

 

Name:

James M. Kennedy

Title:

EVP

 

Title:

Senior Vice President

 

 

 

 

Business and Legal Affairs

Date:

11/16/04

 

Date:

November 10,2004

 

NOT AN AGREEMENT UNTIL EXECUTED BY BOTH PARTIES

 

--------------------------------------------------------------------------------

* Confidential portion omitted and filed separately with the Securities and
Exchange Commission.

 

5

--------------------------------------------------------------------------------
